Bullard J.,

delivered the opinion of the court.
The appellant relies on an assignment of errors, apparent on the face of the record: 1st. That the cause was tried on a different day from that for which it was set, and, 2d. That judgment "was signed before the expiration of three days from (he one on which it was rendered.
_ T . , .. . mi ■» I. It appears that the case was set for trial on Thursday, and on the following day, it is stated in the record, that “the case being on trial, the widow Lanbelle introduced the following testimony.” Whether the trial commenced on the day for which it was fixed, is not shown; but the iudere J 7 7 Jo states in his judgment, that the plaintiffs in the injunction were called, and failed to prosecute their suit. We are bound to believe that the proceedings were regular, until the contrary appears, and the case being on trial on Friday, we *326must presume that the trial commenced on the day previously fixed, according to the previous order of the court.
II. The question raised by the second assignment, has been settled by this court, in the case of Weathersbee vs. Hughss. 7 Martin, N. S., 234.
It is,- therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.